Title: To Thomas Jefferson from Bernard Peyton, 5 August 1822
From: Peyton, Bernard
To: Jefferson, Thomas

Dear Sir,Richd
5 Augt ”22I recd some, days ago, five Hhds your Bedford Tobacco, & finding the River so very low as to render it doubtful when the balance could reach here, tho’t it best to dispose of those, without waiting for the balance, as this is the shipping season, & not much time to be lost.—I have done so & enclose a/c sales here with, which I hope will be satisfactoryWith great respect Dr Sir Yours very TrulyB. Peyton Wheat 1/3 declining〃 Flour $6¼ do